DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 16, the statement “the setpoint stator current is performed effected” is vague and indefinite.  Is the current performed or effected?  What is meant by the current being performed or effected?
In claim 2, the statement “estimating device, parameters of the synchronous generator as estimated quantities” is unclear.  There seem to be two values, 
Moreover, the claim further mentions, control variable based on the estimated quantities.  It is not clear what is the final value, control variable, parameter, or estimated quantities.
In claim 3, the statement “derived therefrom based” is unclear.
In claim 5, the statement “detecting by an the estimating device” is unclear.
In claim 12, a magnetization inductance is estimated and then a “respective inductance curve” is disclosed.  It is not clear what is meant that the curve “prescribes values” based on the magnetization current.  Is the curve based on the estimated inductance or current?
The statement “inductance characteristic curve an initial” is unclear.
In claim 13, it is not clear what is the stator current based on.  It would seem to be based on the stator current curve, setpoint power, setpoint stator current, or set point stator current.  The claim is confusing.
In claims 14, 15, it is not clear what is the stator current curve based on.  
Also, the statement “recurring routine is performed less often than a respective one of the setpoint stator current” is unclear.  What is a recurring routine?  What is the stator curve based on?

nd issues in the claims that are too many to notice.  A full revision of all of the claims is required.
Claims 2 – 15, 18, are rejected due to their dependency on claim 1.

The prior art will be applied as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beekmann et al (US 2012/0104756).
Beekmann et al discloses regarding,
A method for controlling a multiphase separately excited synchronous generator, comprising:an wherein the synchronous generator includes a stator and the armature (see Fig. 2), and the armature has an excitation input for inputting an excitation current or an excitation voltage (paragraph 0022), wherein an excitation controller is connected to the excitation input for inputting the excitation current or the excitation voltage, wherein the stator has a 3International Application No.: PCT/EP2018/072980 International Filing Date: August 27, 2018 Preliminary Amendment Accompanying Substitute Specification stator output for delivering stator currents, wherein a rectifier is connected to the stator output for rectifying the stator currents and for providing the stator currents to a direct current (DC) link connected to the rectifier (see Fig. 2), and wherein the rectifier is controllable in order to control the stator currents; determining a setpoint powerbased on the the an-excitation voltagbased on , by the excitation controller, the based on ithe setpoint stator currents_ is performed effected by are adaptive control devic

estimating, by an estimating device, based on: , or least one of a plurality of 

Claim 9, the DC link is connected to an inverter and the inverter converts energy of the DC link into a three-phase current for supply to an electrical supply system (see Fig. 2).

Claim 11, controlling the adaptive control device synchronous generator is maximized (see abstract).

Claim 16, A wind turbine, comprising: an aerodynamic rotor; a stator having a stator output configured to deliver stator currents; a rectifier, connected to the stator output, configured to rectify the stator currents and provide the stator currents to a direct current (DC) link connected to the rectifier, the rectifier being controllable to control the stator currents;  having, configured to input ; and the excitation input;the aerodynamic rotor; and providing a control device configured to:, turbine based on, based on wherein the excitation controller is configured to cause the to be provided at the excitation input; based on by at least: , .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 12 – 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al in view of Blaschke et al (US 4,423,367).
Beekmann et al discloses all of the elements above.  However, Beekmann et al does not disclose the elements below.

Claim  2, estimating, by an estimating device, parameters of the synchronous generator, estimated wherein the parameters of the synchronous generator include at least one of: magnetization inductances, a stator resistance, or an excitation resistance; and determining, by the adaptive control device, the based on estimated 
Claim 3, determining, by the adaptive control device, the based on based on the 
Claim 4, wherein , and the stator has 
Claim 5, operating at least one inductance of the synchronous generator  to cause to change; and detecting, , the at least one parameter (see Figs. 7 – 10).

Claim 12, estimating at least one magnetization inductance respective inductance characteristic curve prescribes values of the based on ; and, adapting values of the respective inductance characteristic curve incrementally using the estimation (see Fig. 1 – 4)
Claim 13, determining by using, for a respective one of the setpoint stator currents, -(e-hs+-ksa-4A-Iaa)-a respective setpoint stator current characteristic curve, respective setpoint stator current characteristic curve indicates a the a-respective one of the setpoint stator 8International Application No.: PCT/EP2018/072980 International Filing Date: August 27, 2018 Preliminary Amendment Accompanying Substitute Specification currents is determined in accordance with the respective setpoint stator current characteristic curve based on 
Claim 14, wherein based on at least one quantity a including:
Claim 15, determining the setpoint stator currents (Ie-k+--nsa-&A-Iasabased on one quantity from a list including:
Claim 18, wherein the recurring routine is repeated at a frequency in a range of 0.01 to 10 Hertz (Hz) (column 15, lines 17, 18).
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to disclose the method as disclosed by Beekmann et al and to modify the invention pertaining to the limitations taught by Blaschke et al for the purpose of determining the actual parameters of an electrical machine.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al and Blaschke et al as applied to claim 1 above, and further in view of Tripathi et al (US 2012/0211983).
The combined method discloses all of the elements above.  However, the combined method does not disclose the elements below.
On the other hand, Tripathi et al discloses, regarding, 
7, estimating, by an estimating device, 
Claim 8, determining, by the adaptive control device, transforming the setpoint stator currents 
It would have been obvious before the effective filing date of the claimed invention to disclose the combined method as disclosed above and to modify the invention pertaining to the limitations taught by Tripathi et al for the purpose of reducing losses of a generator.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2nd noted above.
The prior art does not disclose the method as described in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 23, 2021